Citation Nr: 1230942	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  09-03 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to August 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) in Wichita, Kansas.  In this decision the RO granted service connection for PTSD and assigned a 30 percent rating.  The Veteran disagreed with the assigned rating.  This matter was previously before the Board in November 2009 at which time the Board increased the Veteran's PTSD rating to 70 percent, and remanded the raised claim of entitlement to a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) for proper development and adjudication.  Such development included sending the Veteran a VCAA notice letter, sending him a formal application for TDIU to complete (VA Form 21-8940), and submitting the case to the Director of Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16(b).  The Director of Compensation and Pension Service replied in April 2011 that since the Veteran met the minimum schedular requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a), consideration of the claim under 38 C.F.R. § 4.16(b) was not in order.  The Board agrees and finds, especially in light of the grant that follows, that there has been substantial compliance with the Board's November 2009 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

In June 2009, the Veteran testified at a Board hearing before a Veterans Law Judge who is no longer employed at the Board.  The Veteran was advised of this fact by letter dated in June 2012 and was offered the opportunity to testify at another hearing pursuant to 38 C.F.R. § 20.717.  See also 38 U.S.C.A. § 7101; 38 C.F.R. § 20.707.  The Veteran was also advised that if he did not respond within 30 days the Board would assume that he did not want another hearing and proceed accordingly.  The Veteran did not respond to this letter and the Board has thus proceeded with a decision.   



FINDING OF FACT

The Veteran's service connected disabilities render him unemployable.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § § 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

Legal Criteria and Analysis

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Under the applicable regulations, a TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  Under 38 C.F.R. § 4.16, if there is only one service- connected disability, it must be ratable at 60 percent or more to qualify for benefits based on individual unemployability. If there are two or more such disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  The Board is precluded from granting a TDIU under § 4.16(b) in the first instance.

VA's General Counsel has concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the particular Veteran is capable of performing the physical and mental acts required by employment, not whether that Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in essence that the unemployability question, i.e., the ability or inability to engage in substantial gainful activity, must be looked at in a practical manner, and that the thrust of the inquiry was whether a particular job was realistically within the capabilities, both physical and mental, of the Veteran involved.

The Veteran in this case is service connected for PTSD rated 70 percent disabling and a pilondal cyst rated 0 percent disabling.  He thus meets the threshold rating criteria for TDIU under 38 C.F.R. § 4.16(a).  Accordingly, a determination needs to be made as to whether he is unable to secure or follow a substantially gainful occupation because of his service-connected disabilities.    

The records show that the Veteran earned a Bachelor's Degree in Accounting.  He reported on his December 2009 application for a TDIU that he has held over 50-60 jobs over his lifetime.  His last job was a part time job at the Dollar General store which began in October 2008 and ended in November 2009.  In a letter from the Assistant Store Manager of the Dollar General Store, dated in October 2009, the assistant manager explained that because of the Veteran's lack of concentration and focus at work, his inability to remember what supervisors were telling him, his "run-ins" with coworkers, and his anger with a customer, he would soon be terminated.  Records from the Social Security Administration (SSA) show that the Veteran was awarded disability benefits effective in June 2008.  An SSA disability report (SSA-3368) shows that the Veteran's claimed disabilities were PTSD and stomach problems.

VA progress notes show the Veteran's frustration at being unable to keep a job despite his attempts to do so.  A July 2009 VA psychiatric note states that the Veteran was overwhelmed with being unable to keep a job despite trying numerous times.  He was also noted to have continuing problems dealing with authority figures and said he could not take orders from a boss as it reminds him of the time he was humiliated in front of "everyone" by a Warrant Officer in Vietnam.  

The Veteran was examined by VA in January 2008.  The examiner indicated he did not have the Veteran's claims file to review.  He reported that the Veteran had worked for approximately eight years as an accountant and then was unable to get a job in accounting.  He noted that the Veteran performed odd jobs after that including clerical work and telemarketing.  The examiner diagnosed the Veteran as having PTSD, combat related, and assigned him global assessment of functioning (GAF) score of 55 due to chronic interpersonal problems that interfered with work and socialization.  The examiner did not render an opinion on the Veteran's ability to obtain and maintain gainful employment.  However, VA psychiatric notes on file from the Director of the PTSD program, including records dated in July 2009 and March 2010, state that the Veteran was unable to hold any job at present on a consistent basis in any regular job setting due to PTSD and had been fired or terminated from more than 40 jobs.  There is also a "TO Whom It May Concern" letter from a licensed VA psychologist who said that the Veteran was his patient and was receiving care for PTSD.  He reported that the Veteran displayed difficulty trusting others, hypervigilance, anxiety, and anger that negatively impacts his occupational functioning.  He went on to report that the Veteran's symptoms have resulted in poor occupational functioning and opined that the Veteran was unable to obtain and maintain gainful employment at that time.

The Board finds the appellant's November 2009 hearing testimony and statements regarding his difficulty getting along with his co-workers and persons of authority to be credible and consistent with the evidence of record.  With this in mind together with the VA medical evidence specifically finding that the Veteran is unable to obtain and maintain employment due to his PTSD, and the lack of any medical opinion to the contrary, the Board finds that the weight of evidence supports granting this claim.  As such, the Board concludes that the criteria for a TDIU are met and the benefit sought on appeal is granted.  



ORDER

A total disability rating for compensation on the basis of individual unemployability is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


